Title: From George Washington to Denis-Jean-Florimond Langlois de Montheville, marquis Du Bouchet, October 1780
From: Washington, George
To: Du Bouchet, Denis-Jean-Florimond Langlois de Montheville, marquis


                  
                     Sir
                     
                        October 1780
                     
                  
                  I have been made happy by the receipt of your letter of the 28th
                     of September, and regret that I had not an opportunity at Hartford, of assuring
                     you personally of my esteem. Confirmed by what I have seen myself, in the high
                     opinion of his abilities and personal qualities, with which the reputation of
                     the Count De Rochambeau had impressed me, I learn with peculiar pleasure, his
                     obliging partiality for me, and my satisfaction is complete in the assurance
                     you give me that your army in general participate in his sentiments. They have
                     too much merit not to possess all my esteem. The zeal with which they came to
                     the succour of this country, and their good conduct since will be a new cement
                     of the alliance. Every day brings me Fresh proofs of the growing affection and
                     admiration of the inhabitants who are witnesses to it. I hope another campaign
                     will be more favourable to their wishes than the past and will reward them with
                     those laurels and with that glory, which I am persuaded they will deserve.
                  I beg my compliments to Cols. Fleury and Du Plessis, with every
                     assurance of my friendship. With great consideration I have the honor to be Sir
                     Your most Obed. servt
                  
               